ACTING JUSTICE PLEICONES: I respectfully dissent because in my opinion, the trial judge and the Court of Appeals were correct in finding Sloan lacked standing to bring this action. In my view, the trial judge properly determined there was no evidence SCDOT has a pattern of, or intends to hereafter provide, the inspection of private property in derogation of state law. The majority correctly points out the public interest exception was created to “ensure accountability and the concomitant integrity of government action,” and to provide “future guidance.” See ATC South, Inc. v. Charleston Cnty., 380 S.C. 191, 199, 669 S.E.2d 337, 341 (2008); Sloan v. Greenville Cnty., 356 S.C. 531, 551, 590 S.E.2d 338, 349 (Ct. App. 2003); cf. Sloan v. Dep’t of Transp., 365 S.C. 299, 308, 618 S.E.2d 876, 881 (2005) (Pleicones, J., dissenting) (quoting Crews v. Beattie, 197 S.C. 32, 49, 14 S.E.2d 351, 358 (1941) (“[t]he mere fact that the issue is one of public importance does not confer upon any citizen or taxpayer the right to invoke per se a judicial determination of the issue”)); Baird v. Charleston Cnty., 333 S.C. 519, 530-31, 511 S.E.2d 69, 75 (1999). As demonstrated by the investigation conducted by the Office of the Chief Internal Auditor for the Commission on the Department of Transportation—which addressed issues this inspection posed, and concluded, “Deviations from federal and state regulations must be avoided”—SCDOT has established it maintains proper internal procedures for addressing and remaining accountable for the decisions made within its discretion. Accordingly, in my opinion, Sloan has not established he has standing by way of the public interest exception. For the same reason, in my opinion, Sloan also lacks taxpayer standing. See Sloan, 356 S.C. at 549, 590 S.E.2d at 347 (citing Beaufort Cnty. v. Trask, 349 S.C. 522, 529, 563 S.E.2d 660, 664 (Ct. App.2002) (“For a plaintiff to have taxpayer standing, the party must demonstrate some overriding public purpose or concern, to confer standing to sue on behalf of her fellow taxpayers” (emphasis supplied))); Crews, 197 S.C. at 49, 14 S.E.2d at 357-58 (“The general rule is that a taxpayer may not maintain a suit to enjoin the action of State officers when he has no special interest and his only standing is the exceedingly small interest of a general taxpayer.”). Accordingly, I would affirm the Court of Appeals.